Citation Nr: 0122350	
Decision Date: 09/12/01    Archive Date: 09/19/01

DOCKET NO.  98-14 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for Meniere's disease.

6.  Entitlement to a compensable rating for hemorrhoids.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1993.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO).

A hearing was held in May 2001 before the undersigned member 
of the Board sitting at the RO.


REMAND

The veteran seeks service connection for disabilities of both 
knees, both shoulders and for Meniere's disease.  He also 
seeks a compensable rating for the service-connected 
hemorrhoids.

A review of the service medical records show treatment for 
complaints of joint pain, including knee pain and swelling.  
The veteran was seen in December 1983 for complaints of pain 
of the right pectoral and sternal border with a diagnosis of 
chest wall muscular pain.  The veteran was also treated for 
otitis media in 1984 and 1988.  An October 1988 entry noted 
complaints of right knee swelling and the assessment was 
retro-patellar pain syndrome.

VA examinations regarding the disabilities at issue were 
conducted in January and February 1998.  A review of the 
examination request shows that it was not indicated that the 
claims file should be provided to the examiner for each 
examination.

The VA orthopedic examination noted that the veteran reported 
having gout in the shoulder which was first diagnosed during 
service.  He reported shoulder pain from 1991 to the present.  
The examiner did not elicit any history regarding the claimed 
knee disabilities.  X-ray studies noted slight degenerative 
changes of the knees.  X-ray studies of the shoulders showed 
normal joint space and alignment and no evidence of fracture 
or degenerative joint disease bilaterally.  The final 
diagnoses included bilateral shoulder pain, more consistent 
with tendinitis than gouty arthritis.  There was no diagnosis 
rendered regarding the knees.  

The February 1998 VA examination noted a 20 years history of 
Meniere's disease and the diagnosis included Meniere's 
disease.  The examiner did not indicate that the claims file 
was reviewed and did not render an opinion as to the etiology 
of Meniere's disease.

With regard to the service-connected hemorrhoids, on VA 
examination in January 1998, it was indicated that 
examination revealed external hemorrhoids sitting and supine, 
nontender.  The examiner did not describe the hemorrhoids 
found.

Diagnostic Code 7339 (2000) provides that a 10 percent 
evaluation requires large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation requires 
hemorrhoids with persistent bleeding and secondary anemia or 
with fissures.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.   This 
legislation was recently implemented by regulations at 
38 C.F.R. §§  3.156 (a) and 3.159.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board finds that the veteran should be afforded 
additional VA examinations to include opinions as to the 
likely etiology of the claimed Meniere's disease and shoulder 
and knee disabilities.  Another examination is also necessary 
to determine the current severity of the service-connected 
hemorrhoids in relation to the rating criteria.  In addition, 
any pertinent medical records should be obtained for review 
by the examiner in connection with the examination.

The Board notes that by rating action in April 1998, the RO 
assigned a 20 percent rating for the service-connected back 
disability.  A notice of disagreement with that determination 
was received in September 1998 as part of the veteran's 
substantive appeal submitted with the issues currently in 
appellate status.  The RO has not issued a statement of the 
case as to that issue, and no appeal has been perfected.  The 
Court has held that where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case 
has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his due process rights, 
the Board finds that the claims must be remanded for the 
following actions:


1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, if any, who have 
treated him for his service-connected 
hemorrhoids, his bilateral knee and 
shoulder disabilities and Meniere's 
disease since April 2001.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, all relevant VA treatment 
records that are not currently in the 
claims folder must be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination with regard to the 
claimed knee and shoulder disabilities.  
The claims folder must be made available 
to the examiner for review before the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should provide a diagnosis for 
any currently found disability of each 
knee and each shoulder.  The examiner 
should provide an opinion as to whether 
it is as likely as not that any current 
knee or shoulder disability had its onset 
during active service or is related to 
the veteran's inservice treatment for 
complaints relating to the knees and 
shoulders.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
the claimed Meniere's disease.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should provide an opinion as to 
whether it is as likely as not that the 
current Meniere's disease had its onset 
during active service or is related to 
the veteran's active service.

4. The veteran should be afforded a VA 
examination to determine the severity of 
his service connected hemorrhoids.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should indicate whether external 
or internal hemorrhoids are shown and 
comment on the frequency and severity of 
the hemorrhoids.  In particular, the 
examiner should indicate whether any of 
the following symptoms or signs are 
presently shown, or otherwise indicated 
in the record:  1) Large or thrombotic 
hemorrhoids; 2) Irreducible hemorrhoids; 
3) Excessive redundant tissue; 4) 
Persistent bleeding; 5) Anemia; or 6) 
Fissures.

5.  The RO should issue the veteran a 
statement of the case with regard to the 
issue of entitlement to an increased 
rating for the service-connected back 
disability, following the completion of 
the development outlined above.  The 
veteran should be informed of his appeal 
rights and of the actions necessary to 
perfect an appeal on that issue.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

7.  Following completion of the above, 
the RO should review the veteran's 
claims.  If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


